Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-24143 RIDGEWOOD ELECTRIC POWER TRUST V (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3437351 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, DE (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As ofApril 30, 2010, there were 932.8877 Investor Shares outstanding. Table of Contents FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF NET ASSETS (Liquidation Basis) (in thousands) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Investment - Total assets $ $ LIABILITIES AND NET ASSETS Current liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Total liabilities $ $ Net assets in liquidation $ $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS (Liquidation Basis) (unaudited, in thousands, except per share data) Three Months Ended March 31, 2010 Net assets in liquidation, beginning of year $ Investment income in unconsolidated entities 44 Loss on disposal of REFI ) Adjustment to estimated management fees to be incurred during liquidation ) Adjustment to liquidation accruals ) Net assets in liquidation, end of period $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 2 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1. DESCRIPTION OF BUSINESS Ridgewood Electric Power Trust V (the "Trust") is a Delaware trust formed on March 14, 1996. The Trust began offering shares in April 1996 and concluded its offering in April 1998. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC, a New Jersey limited liability company (the “Managing Shareholder” or “RRP”). Historically, the Trust focused primarily on independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The Trust’s accompanying condensed consolidated financial statements include the accounts of the Trust. The Trust’s condensed consolidated financial statements also include the Trust’s 14.1% interest in Ridgewood Near East Holding LLC (“NEH”), which is accounted for under the equity method of accounting, as the Trust had the ability to exercise significant influence but did not control the operating and financial policies of the investment. On March 2, 2010, NEH sold its interests in its wholly-owned subsidiary, Ridgewood Egypt for Infrastructure LLC (Egypt) (“REFI”), the final operating asset of the Trust, as further discussed in Note 4. On December 22, 2008, the Trust’s Plan of Liquidation and Dissolution of Ridgewood Electric Power Trust V (the “Plan of Dissolution”) became effective.Under the Plan of Dissolution, the business of the Trust shifted, and became limited to the disposal of its remaining assets and resolution of its remaining liabilities. Upon the completion of these activities, if successful, the Managing Shareholder expects to distribute any remaining cash to the Trust’s shareholders and then proceed to terminate the Trust and its reporting obligation under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Trust is required tomakeadequate provisionsto satisfyits known and unknown liabilities, which could substantially delay or limit theTrust’s ability to make future distributions to shareholders. The process of accounting for theTrust’s liabilities, including those that are presently unknown, may involve difficult valuation decisions, which could adversely impact theTrust’s ability to make distributions in a timely manner. The Plan of Dissolution gives sole authority to the Managing Shareholder to conduct the Trust’s dissolution, liquidation and termination without additional shareholder approval. As of May 5, 2010, the Trust has not been liquidatedprimarily due to on-going litigation discussed in Note 6. The Trust has evaluated subsequent events and transactions through the date of the issuance of its financial statements, and concluded that except for the distribution of $466 made on April 15, 2010, to the holders of investor shares of beneficial interest (“Investor Shares”), there were no additional events or transactions that require adjustment to, or disclosure in the notes to, the condensed consolidated financial statements. 2. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements are unaudited and have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”)and, in the opinion of management, include all adjustments that are necessary for a fair presentation of the consolidated financial statements. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Trust’s Annual Report on Form 10-K for the year ended December31, 2009, filed with the SEC on March 31, 2010 (the “2009 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in its 2009 Form 10-K. Upon the effectiveness of the Trust’s Plan of Dissolution on December 23, 2008, the Trust prepared its consolidated financial statements on liquidation basis of accounting. This basis of accounting is considered appropriate when, among other things, liquidation of the Trust is probable. Under this basis of accounting, assets are valued at their net realizable values and liabilities are valued at their estimated settlement amounts. However, prior to their respective sales, the Trust was not able to reasonably estimate the net realizable value of its investments. As a result, investment assets were accounted for using the going concern basis of accounting, which contemplates realization of assets and satisfaction of liabilities in the normal course of business. The valuation of assets and liabilities requires management to make significant estimates and assumptions. Upon conversion to the liquidation basis of accounting, the Trust accrued known estimated values of assets expected to be received and known estimated costs to be incurred in liquidation. On an ongoing basis, the Trust evaluates the estimates and assumptions that can have a significant impact on the Trust’s reported net assets in liquidation. Actual amounts may differ materially and adversely from these estimates. 3 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 3. CASH AND CASH EQUIVALENTS The Trust considers all highly liquid investments with maturities, when purchased, of three months or less as cash and cash equivalents. At March 31, 2010, bank balances exceeded federal insured limits by $2,768, all of which was invested either in US Treasury bills or money market accounts that invest solely in US government securities. 4. INVESTMENT The Trust owns 14.1%, The Ridgewood Power Growth Fund (“Growth Fund”) owns 68.1%, and the Ridgewood/Egypt Fund (“Egypt Fund”) owns 17.8% of NEH. On December 10, 2009, NEH entered into a sale and purchase agreement whereby, NEH received a return of a portion of its investments and simultaneously disposed of all of its interest in REFI for cash. On or about February 8, 2010, the Managing Shareholder, on behalf of the Growth Fund and the Egypt Fund, solicited the approval of the Investor Shares for the sale of the Egypt business. The shareholders of both the Growth Fund and the Egypt Fund approved the transaction and on March 2, 2010, NEH received gross proceeds, prior to expenses, of $13,000; of which $1,833 was allocated to the Trust. The Trust recorded a loss of $15 on the disposition of REFI, which is included in the accompanying consolidated statement of changes in net assets. Summarized statements of operations data for NEH for theperiod from January 1, 2010 to March 2, 2010 and for the three months ended March 31, 2009 were as follows: Revenues $ $ Gross profit Income from operations 66 Net income Trust share of income in NEH 44 18 5. TRANSACTIONS WITH MANAGING SHAREHOLDERAND AFFILIATES The Trust records short-term payables to and receivables from certain of its affiliates in the ordinary course of business. The amounts payable to and receivable from its affiliates, other than amounts relating to management fees, do not bear interest. At March 31, 2010 and December 31, 2009, the Trust had outstanding payables as follows: Due To Ridgewood Power Management LLC $
